PER CURIAM:
Maurice Daniel Patton appeals the district court’s orders denying his motion for a reduction of sentence filed pursuant to 18 U.S.C. § 3582(c)(2) (2006), and reconsideration of that order. We have reviewed the record and find no reversible error. Accordingly, we find the district court did not abuse its discretion in denying the motion. See United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004) (motion under § 3582(c) “is subject to the discretion of the district court”); United States v. Legree, 205 F.3d 724, 727 (4th Cir.2000). Thus, we affirm the district court’s orders for the reasons stated therein. See United States v. Patton, No. 2:03-cr-00148-JBF-JEB-01 (E.D. Va. June 5 & June 24, 2008). We further deny Patton’s request for transcripts at the Government’s expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.